             Case 9:18-cv-80176-BB Document 268-12 Entered on FLSD Docket 08/16/2019 Page 1 of 1



DEF_00050985.PDF.obj_60.txt

    1   60 0 obj
    2   <<
    3   /Author (craig.wright)
    4   /CreationDate (D:20121022090953+11'00')
    5   /ModDate (D:20121022090953+11'00')
    6   /Producer (Microsoft: Print To PDF)
    7   /Title (Microsoft Word ‐ Deed of Trust between)
    8   >>
    9   endobj




                                                                                                   Page: 1
